For at least the third time, this court is asked to compel the issuance of a permit for a gasoline station, having twice refused so to do. Phillips Oil Co. v. Clifton, 120 N.J.L. 13;Birchwood, Inc., v. Kulik (No. 258 May term, 1940, not reported).
So far as we can discern, the present factual situation, except as to ownership, differs in no material respect from that of the previous cases. Indeed, over one-half of the 100 page state of the case consists of the opinion of this court and the briefs of counsel in the Birchwood case, and a copy of the lease to the present prosecutor. The ownership of the fee seems unchanged.
We find nothing in the present case to require a recall or modification of our previous decisions. The writ of certiorari
will be dismissed; and the rule to show cause in mandamus will be discharged; with costs in both cases. *Page 99